FILED 

                                                           JUNE 11,2015 

                                                    In the Office of the Clerk of Court 

                                                  W A State Court of Appeals, Division III 





           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                              DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )        No. 31440-5-111
                     Respondent,              )
                                              )
      v.                                      )
                                              )
SHANE RICHARD BUCKMAN,                        )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       FEARING, J.       Shane Buckman appeals from his conviction for possessing a

dangerous weapon. He contends the trial court should have granted his motion to

suppress incriminating statements. He also challenges the sufficiency of evidence. We

affirm his conviction.

                                          FACTS

       On the night of February 3, 2012, a Yakima Walmart store manager reported to

the store's loss prevention officer that a customer carried brass knuckles. Kyle Levi, the
No.3l440-5-II1
State v. Buckman


loss prevention officer, called police and reported that a young man in the store was

displaying brass knuckles to other customers. Levi described the subject as a male

"wearing brass knuckles, a black flat billed NY Yankees hat, a black t-shirt and blue

jeans." Clerk's Papers (CP) at 4. The brass-knuckled male exited Walmart and entered a

black Acura Legend, which left the Walmart parking lot heading east.

       Yakima Police searched for a black Acura Legend, which Officer Tory Jason

Adams located and stopped. Officer Adams spoke with the vehicle's driver and saw

Shane Buckman seated in the Acura's backseat. Buckman wore a flat-billed cap, a black

shirt, and blue jeans, and held sunglasses. Shane Buckman was fifteen years old.

       Officer Jeffrey Miller arrived to assist Tory Adams. While holding a flashlight,

Officer Miller rapped on the Acura's rear passenger window, which separated him and

Shane Buckman. Miller motioned for Buckman to roll down the window. Buckman

complied. Officer Miller asked Buckman for identification and then asked Buckman

twice about the location of the brass knuckles. Buckman pointed to the vehicle's map

pocket in front of him and said, "they're in there." Report of Proceedings (RP) (Jan. 25,

2013) at 44. Officer Miller asked Buckman to hand him the knuckles and Buckman

complied. Buckman removed the knuckles from the pocket and handed them to Officer

Miller through the vehicle's open window. Buckman told Miller that the knuckles were

actually a belt buckle.

       The trial court later observed:



                                                2

No. 31440-5-111
State v. Buckman


              The device also had a small hook between the second and third
       finger holes that might fit into a hole on a belt worn about the waist,
       suggesting it could be used as a belt buckle. However the device was not
       attached to a belt and a belt was not produced by [Shane Buckman] while in
       the automobile or at time of trial.

CP at 116. Officer Jeffrey Miller laid the knuckles on the Acura's trunk. Officer Miller

had not yet warned Shane Buckman of the latter's Miranda rights. Miller arrested

Buckman for possession of a dangerous weapon.

                                     PROCEDURE

      The State of Washington charged Shane Buckman with possession ofa dangerous

weapon in violation ofRCW 9.41.250. Before trial, Buckman moved to suppress, under

CrR 3.5, all statements made by Buckman to Officer Jeffrey Miller because Miller did

not advise Buckman of his Miranda warnings until "after completing a custodial

interrogation." CP at 9. Buckman argued that his comments, while inside the car, about

the knuckles and belt, occurred while in custody.

      Yakima Police Officers Jeffrey Miller and Tory Adams testified at the suppression

hearing. After hearing testimony, the trial court denied the suppression motion. The

juvenile court later found Shane Buckman guilty of possession of a dangerous weapon.

                                LAW AND ANALYSIS

      On appeal, Shane Buckman contends: (1) the trial court erred when it denied his

motion to suppress testimonial statements and actions given the lack of Miranda

warnings, and (2) the facts of this case are insufficient to support Buckman's conviction



                                                3

No. 31440-5-II1
State v. Buckman


on the basis of constructive possession. We reject both arguments and affirm the

conviction.

                                   Motion to Suppress

       Shane Buckman contends that his statements and actions during the traffic stop are

inadmissible because they were obtained as a result of a custodial interrogation without

Miranda warnings. These actions and statements include: Buckman pointing to the car's

map pocket; Buckman telling Officer Miller, "they're in there"; Buckman handing the

knuckles to Miller; and Buckman's comment that the knuckles were part of a belt buckle.

RP (Jan. 25, 2013) at 44.

       Shane Buckman does not challenge any of the trial court's findings of fact. The

rule in Washington is that unchallenged findings entered after a suppression motion

hearing are verities on appeal. State v. O'Neill, 148 Wn.2d 564, 571,62 P.3d 489 (2003);

State v. Hill, 123 Wn.2d 641,647, 870 P.2d 313 (1994). Nevertheless, the ultimate

determination of whether the accused underwent a custodial interrogation is one of law

and is reviewed de novo. State v. Lorenz, 152 Wn.2d 22,36,93 P.3d 133 (2004). This

court reviews "a trial court's custodial determination de novo." Lorenz, 152 Wn.2d at 36.

We take these principles of review to mean we accept the trial court's findings of the bare

facts uninfected by any inferences and unencumbered by legal significance.

      The United States Supreme Court formulated Miranda warnings to protect a

defendant's constitutional right not to make incriminating confessions or admissions to



                                                4

No. 31440-5-III
State v. Buckman


police while in the coercive environment of police custody. State v. Heritage, 152 Wn.2d

210,214,95 P.3d 345 (2004). Without Miranda warnings, a suspect's statements during

custodial interrogation are presumed involuntary and are thus inadmissible. Heritage,

152 Wn.2d at 214. For statements to be later admissible, Miranda warnings must

precede the statements when a state agent engages the suspect in a "custodial

interrogation." Heritage, 152 Wn.2d at 214.

      Shane Buckman argues he underwent "interrogation" because Officer Jeffrey

Miller should have known that his questions and demands of Buckman were reasonably

likely to elicit an incriminating response. The State does not refute this argument. The

law confirms the conclusion that Officer Miller's questioning involved an interrogation.

Rhode Islandv. Innis, 446 U.S. 291, 301,100 S. Ct. 1682,64 L. Ed. 2d 297 (1980); State

v. Pejsa, 75 Wn. App. 139, 147,876 P.2d 963 (1994). The sole issue is whether Shane

Buckman was "in custody" when he answered Officer Miller's questions about the

knuckles and complied with the officer's request to produce them.

      In Miranda, the United States Supreme Court defined custodial interrogation as

"questioning initiated by law enforcement officers after a person has been taken into

custody or otherwise deprived of his freedom of action in any significant way." Miranda

v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). In Berkemer v.

McCarty, 468 U.S. 420, 104 S. Ct. 3138, 82 L. Ed. 2d 317 (1984), the United States

Supreme Court refined the definition of "custody." Berkemer set forth an objective test,



                                                5

No. 31440-5-III
State v. Buckman


focusing on "whether a reasonable person in the individual's position would believe he or

she was in police custody to a degree associated with formal arrest." Lorenz, 152 Wn.2d

at 37. Washington has adopted the Berkemer test. Heritage, 152 Wn.2d at 218.

       Yakima police seized the Acura when it stopped the car. A routine traffic stop

curtails the freedom of a motorist such that a reasonable person would not feel free to

leave the scene. Therefore, a routine traffic stop, like a Terry stop, is a seizure for the

purposes of the Fourth Amendment. State v. Heritage, 152 Wn.2d 210,218,95 P.3d 345

(2004) (referring to Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868,201. Ed. 2d 889 (1968».

Shane Buckman sat in the seized vehicle when he made his statements to Officer Jeffrey

Miller. Buckman could not exit the car while Officers Adams and Miller investigated

whether someone in the Acura possessed a dangerous weapon.

       The Berkemer test requires more, however, before a citizen undergoes custody

such that an officer must utter the Miranda warnings. Washington courts agree that a

routine Terry stop is not custodial for the purposes of Miranda. Heritage, 152 Wn.2d at

218 (citing State v. Hilliard, 89 Wn.2d 430,432,435-36,573 P.2d 22 (1977». An officer

making a Terry stop may ask a moderate number of questions to determine the identity of

a suspect and to confirm or dispel the officer's suspicions without rendering the suspect

"in custody" for the purposes of Miranda. Heritage, 152 Wn.2d at 219 (citing Berkemer,

468 U.S. at 439-40). Mere suspicion before the facts are reasonably developed is not




                                                  6

No. 31440-5-II1
State v. Buckman


enough to transubstantiate the questioning into a custodial interrogation. State v.

Hilliard, 89 Wn.2d at 436.

       When arguing he underwent custodial interrogation, Shane Buckman emphasizes

the following facts: police stopped the black Acura with lights blazing; the presence of a

second patrol car and second officer; Officer Miller required Buckman to roll down the

window; and both officers wore a uniform and bore arms. Buckman does not explain

how these facts differ from a routine traffic stop, and experience would suggest they do

not. Officer Miller limited his questions to the impetus for the investigative stop, that

being the possession of a dangerous weapon.

       A relevant decision is Heinemann v. Whitman County, 105 Wn.2d 796, 718 P.2d

789 (1986). A Whitman County deputy sheriff followed a car driven by Paul

Heinemann, who the deputy suspected was intoxicated. When Heinemann drove the car

into his residence's driveway, the deputy turned on his emergency light and pulled into

the driveway behind Heinemann's vehicle. The sheriff deputy asked Heinemann to

perform field sobriety tests. Had Heinemann refused to perform the tests, the deputy

would have arrested him. Heinemann failed the tests. The sheriff deputy arrested

Heinemann and then delivered the Miranda warnings. Upon a prosecution for drunk

driving, Heinemann moved to suppress evidence of the sobriety tests on the ground he

had not yet been read his Miranda rights. The Supreme Court affirmed the denial of the

motion to suppress. When the deputy asked Heinemann to perform field tests,



                                                 7

No. 31440-5-III
State v. Buckman


Heinemann was not under coercive restraints and thus not in custody.

       Shane Buckman notes that he had recently turned fifteen years old, and he argues

that we should consider his youth and naivety when assessing whether he was in custody.

Buckman cites no authority to support his argument. RAP 10.3(a)(6) directs each party

to supply, in his brief, "argument in support of the issues presented for review, together

with citations to legal authority and references to relevant parts of the record." We do not

consider conclusory arguments that are unsupported by citation to authority. Joy v. Dep't

o/Labor & Indus., 170 Wn. App. 614, 629, 285 P.3d 187, 194-95 (2012), review denied,

176 Wn.2d 1021,297 P.3d 708 (2013). Passing treatment of an issue or lack of reasoned

argument is insufficient to merit judicial consideration. West v. Thurston County, 168

Wn. App. 162, 187,275 P.3d 1200 (2012). Therefore, we decline to entertain the

argument.

                                  Sufficiency of Evidence

       Shane Buckman contends that the State's trial evidence was insufficient to support

his conviction for possession of a dangerous weapon in violation of RCW 9.41.250.

Buckman argues that the State showed his proximity to the brass knuckles, but failed to

show constructive possession.

       Evidence is sufficient to support an adjudication of guilt in a juvenile proceeding

if any rational trier of fact, viewing the evidence in a light most favorable to the State,

could have found the essential elements of the crime beyond a reasonable doubt. State v.



                                                  8

No. 31440-5-II1
State v. Buckman


Joy, 121 Wn.2d 333, 338,851 P.2d 654 (1993); State v. Green, 94 Wn.2d 216,221,616

P.2d 628 (1980); State v. Echeverria, 85 Wn. App. 777, 782,934 P.2d 1214 (1997).

When the sufficiency of the evidence is challenged in a criminal case, all reasonable

inferences from the evidence must be drawn in favor ofthe State and interpreted most

strongly against the defendant. Joy, 121 Wn.2d at 339; State v. Salinas, 119 Wn.2d 192,

201,829 P.2d 1068 (1992). Circumstantial evidence is no less probative than direct

evidence. State v. De/marter, 94 Wn.2d 634, 638, 618 P.2d 99 (1980).

      Under RCW 9.41.250, every person who "possesses any instrument or weapon of

the kind usually known as ... metal knuckles" is guilty of a gross misdemeanor.

Possession may be actual or constructive. Echeverria, 85 Wn. App. at 783. To establish

constructive possession, there must be some evidence from which a trier of fact can infer

dominion and control. State v. Spruell, 57 Wn. App. 383, 389, 788 P.2d 21 (1990). This

court examines the totality of the circumstances, including the proximity of the property

and ownership of the premises where the contraband was found, to determine whether

there is substantial evidence of dominion and control. State v. Lakotiy, 151 Wn. App.

699, 714, 214 P.3d 181 (2009).

      Dominion and control means that the object may be reduced to actual possession

immediately. State v. Jones, 146 Wn.2d 328, 333, 45 P.3d 1062 (2002). Mere proximity

is not enough to establish constructive possession, however. Spruell, 57 Wn. App. at

389. Knowledge of the presence of contraband, without more, is insufficient to show



                                                9

No. 31440-5-II1
State v. Buckman


dominion and control to establish constructive possession. State v. Chouinard, 169 Wn.

App. 895, 899, 282 P.3d 117 (2012), review denied, 176 Wn.2d 1003,297 P.3d 67

(2013). The ability to reduce an object to actual possession is an aspect of dominion and

control, but other aspects such as physical proximity should be considered as well. State

v. Chouinard, 169 Wn. App. at 899; State v. Hagen, 55 Wn. App. 494,499, 781 P.2d 892

(1989). Exclusive control is not necessary to establish constructive possession. State v.

Cote, 123 Wn. App. 546,549,96 P.3d 410 (2004).

      The totality of the circumstances in this case shows that Shane Buckman

constructively, ifnot actually, possessed the brass knuckles. Buckman knew the brass

knuckles were in the map pocket in front of him. Buckman's comment that the knuckles

were a belt buckle shows familiarity with the object. Buckman sat nearest to the

knuckles. Shane Buckman evidenced his ability to reduce the knuckles to his actual

possession when he retrieved them from the map pocket and handed them to Officer

Miller. Knowledge, proximity, and the capacity to reduce the knuckles to his possession

combine to show that Shane Buckman constructively possessed the dangerous weapon.

                                     CONCLUSION

       We affirm Shane Buckman's conviction for possessing a dangerous weapon.




                                                10 

No. 31440-5-111
State v. Buckman


         A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                         Fearing,

WE CONCUR:




          KOfi.1.
(A . . . . r